El Juez Asociado Señor Hernández Denton
disintió con el pronunciamiento siguiente:
La Regla 235 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, *623no autoriza la petición del Fiscal Especial Independiente. En ausencia de legislación, no se contempla en nuestro esquema constitucional el que los tribunales adoptemos reglas nuevas de procedimiento penal que afecten adversamente los derechos de imputados o acusados.
El Juez Asociado Señor Negrón García se inhibió. El Juez Asociado Señor Fuster Berlingeri no intervino.